Exhibit 10.43

 

To:

Inon Beracha

ID: [Number]

[Address]

 

  Re: Your Employment at DSP Group Ltd.

 

We are pleased to offer you a position at DSP Group Ltd. (hereinafter: the
“Company”) in accordance with the following Employment Terms:

 

1. Job Description

 

Your position at the Company will be “Senior VP and DECT Division Manager,”
reporting to the Company’s Chief Executive Officer (“CEO”).

 

2. Employment Terms

 

  a. Salary

 

  1. In consideration for your work at the Company, the Company will pay you the
gross sum of NIS 60,000 (sixty thousand) per month (hereinafter: the “Salary”).

 

  2. The Company will duly withhold tax from your salary, pursuant to the Income
Tax Regulations, as well as health tax and National Insurance Institute
payments. Your salary will be linked to the Israeli CPI (Consumer Price Index).
According to the Israeli law, convalescence payments will be added to your
salary.

 

  3. In January 2005, the Company will update your Employment Terms.

 

  b. Managers Insurance

 

  1. The Company will allocate amounts from your salary for the pension fund or
provident fund or Managers Insurance, at your discretion, as specified in
Section 2.1 above, according to the following details:

 

8.33% of the salary on account of severance pay – at the Company’s expense

 

5% of the salary on account of benefits – at the Company’s expense

 

5% of the salary on account of benefits – at your expense

 

Disability Income Insurance – up to 2.5% at the Company’s expense

 



--------------------------------------------------------------------------------

  2. The Company’s allocations for Managers Insurance as stated in sub-section
“1” above are in lieu of every other obligation to remit severance pay/pension
fund allocations, etc.

 

  3. Your agreement to Section “2” exempts the Company from having to obtain the
Labor Minister’s approval according to Section 14 of the Severance Pay Law, but
should the need to obtain such permission arise, your signature on this
Agreement will empower the Company to act on your behalf in order to obtain said
permission.

 

  4. If, in the future, the Company is required by law and/or expansion order
applicable to the entire economy to allocate sums for an arrangement or
comprehensive pension fund, this allocation will be intended for the fund or the
applicable new arrangement, in lieu of the arrangement in this Agreement, and
the Company will not be able to withdraw sums on account of the deposits made
into the previous arrangement, but rather subject to the regulations of the fund
and/or other appropriate fund.

 

  c. In-service Training Fund

 

During your period of employment at the Company, it will allocate sums to a
professional development fund. These allocations will be calculated at the rate
of 7.5% of your salary on the Company’s account and 2.5% of the salary on your
account, without any ceiling.

 

  d. Vehicle

 

  1. The Company will provide you with a company vehicle (hereinafter: the
“Vehicle”) as of the date of your employment.

 

  2. The Company will pay all the Vehicle expenses except the car use value fee,
which will be deducted from your monthly salary.

 

  e. Annual Vacation

 

  1. During your employment period, you will be entitled to an annual vacation
of 23 (twenty-three days). You will coordinate the time of your departure for
said vacation with your superior.

 

  2. Accumulation of vacation days for a duration exceeding the total vacation
days due for two contractual years will not be allowed.

 

  f. Sickness

 

  1. You are entitled to 30 (thirty) days’ sick leave per year, with the
possibility of accumulating 3 (three) years’ sick leave, i.e. 90 (ninety) days.

 

  2. Payment for sick leave will be remitted from the first day against
submission of a doctor’s note.

 



--------------------------------------------------------------------------------

  3. Accumulated sick leave may not be redeemed for cash.

 

  g. Reserve Duty

 

  1. Before taking time off for reserve duty, you must notify the Company upon
receipt of your reserve duty order.

 

  2. The salary for the reserve duty period will be paid to you in full, as
stated above in this Agreement, subject to submission of an appropriate document
verifying your active reserve duty.

 

  h. Your Eligibility for the Company’s Employee Option Plan

 

The Company’s management will recommend that the Board of Directors of DSP
Group, Inc. grant you options to acquire 120,000 shares of the common stock of
DSP Group, Inc., subject to the terms of the applicable employee stock/option
plan.

 

In order to dispel any manner of doubt, it is hereby clarified that, in any
case, approval to grant the aforementioned options is subject to approval by the
Company’s Board of Directors, as specified in the Company Procedures.

 

  i. Annual Bonus

 

Once a year, following verification of the annual business results by the Board
of Directors, you will be entitled to an annual bonus in an amount to be
determined by the Board’s Employee Recognition Committee, based on the Company’s
and your performance during the year.

 

3. The Contractual Period and its Termination

 

  a. This Agreement is valid as of the day it is signed by the parties to it.
The contractual arrangement is for a period that is undetermined in advance. The
beginning date of your employment at the Company has hereby been determined as
June 16, 2004.

 

  b. Each party will be entitled to terminate the contractual arrangement by
informing the other party in writing 3 (three) months in advance. The Company
reserves the right to refrain from exploiting the notification period and/or
from terminating your employment immediately. In this case, you will be paid an
early notification fee equal to your salary for the aforesaid period, based on
your last known salary.

 

  c. The Company will be entitled to terminate your employment without prior
notification in the following cases:

 

  c1. You have committed a work-related criminal offense and/or an infamous
offense.

 



--------------------------------------------------------------------------------

  c2. You have violated your duty of fidelity to the Company and/or committed an
acconstituting a conflict of interest.

 

  c3. You have violated your obligation to maintain confidentiality and
non-competition as specified below in this Agreement and its appendices.

 

  c4. You have maliciously harmed the Company or caused it damage in consequence
of an act of gross negligence.

 

4. Transfer of Allocations and Severance Pay

 

If you are dismissed for a reason other than one of the reasons specified below,
and/or if you quit, the Company will transfer to you all the allocations that
you have accumulated in your name in the Managers Insurance Policy and/or the
fund (hereinafter: the “Allocations”).

 

The following is a list of the reasons that will negate the transfer of the
allocations in your name:

 

  a. The Company has dismissed you under circumstances entitling it to legally
dismiss you without severance pay.

 

  b. You have violated your fiduciary duty and/or non-competition obligation
and/or duty of confidentiality toward the Company, under this Agreement, and
without derogating from the generality of the aforementioned – violation of the
Confidentiality Agreement attached as Appendix A to this Agreement and which
constitutes an integral part thereof.

 

  c. You have been convicted of a work-related criminal offense and/or infamous
offense.

 

  d. You have stopped working at the Company without giving the required advance
notification specified in Section 3b above.

 

  e. You have stopped working at the Company without transferring your job, as
specified in Section 7 below.

 

It is hereby clarified that your transfer from the employment framework of the
Company to that of a new company that is established – if established as part of
the Company – and your employment at such a company, will not constitute
termination of your employment or your resignation and/or dismissal from the
Company, for the purpose of transferring the various allocations, including
severance pay, yet without derogating from the generality of the aforementioned.

 

5. Working Hours

 

  a. The customary working hours at the Company are 44 hours a week, and the
customary weekdays are Sunday through Thursday.

 



--------------------------------------------------------------------------------

  b. As your position is among those requiring a special degree of personal
trust, as defined in the Working Hours and Rest Law, 5711 – 1951, you will not
be subject to the provisions of this law. From time to time, the requirements of
your position will necessitate your working beyond the customary hours and on
Fridays. In these cases, you will not be paid for overtime.

 

6. The Duty of Fidelity and Avoidance of Conflicts of Interest

 

  a. You hereby undertake to carry out your job with dedication and fidelity; to
use all your skills, knowledge and experience for the Company’s benefit and
advancement, at the highest, most efficient level and as the Company sees fit.
In addition, you hereby undertake to act according to the Company’s instructions
regarding everything related to the work performance, work arrangements,
discipline and conduct put into effect from time to time.

 

  b. Once you begin working full time for the Company, and throughout the
Contract Period specified in Section 3a above, i.e. beginning on June 16, 2004,
you will not work at any other job and/or occupation as a salaried employee
and/or consultant and/or self-employed individual be it directly and/or
indirectly, unless you have the Company’s advance written approval to do so. In
any case, you will not work in any capacity if said job conflicts with the
Company’s interests.

 

  c. Despite the aforesaid in Subsection 6.b above, the Company authorizes you
to act in the capacity of a consultant at Ceragon Networks Ltd until the end of
2004, as well as serve as a consultant at the Gemini Fund. This authorization is
subject to approval by the Board of Directors in its July 2004 meeting.

 

  d. Throughout the Agreement Period, you will not receive any payment or other
benefit from any third party, be it directly or indirectly related to your job.
It is hereby clarified that a violation of this provision constitutes a
violation of a fundamental condition of this Agreement, and, in addition, the
aforesaid sum or benefit received by you will belong to the Company, which will
be entitled to deduct the said sum or the value of the benefit from all the sums
due you from the Company.

 

  e. You will not carry out any action that constitutes harm to your fidelity to
the Company and/or is liable to place you in a position of conflict of interest
vis-à-vis the Company. You hereby undertake to immediately inform the Company of
any matter or issue in which you have a personal stake and/or any other action
that is liable to place you in the aforesaid position.

 

  f. Commencement of your employment pursuant to this Agreement is conditional
upon your signature on the Confidentiality Agreement attached to this Agreement
as Appendix A, and constitutes an integral part thereof.

 

  g.

You hereby undertake to inform the Company’s CEO of any business opportunity
related in any way to the information specified in Appendix A. You undertake to
refrain from designating yourself or any other person for

 



--------------------------------------------------------------------------------

 

such an opportunity, be it directly or indirectly, unless the CEO has given his
advance written approval for same.

 

7. Transferring the Position

 

In the case of termination of your job, and/or expiration of this Agreement for
any reason whatsoever, you undertake to transfer your position – and without
derogating from the generality of the aforesaid – and all the matters you handle
and/or any information whatsoever in your possession and which relates in any
way to your job at the Company. Said transfer will be performed in an orderly
and full manner, and include disclosure of any important detail regarding the
Company’s dealings. You further undertake to transfer to the Company all the
documents, information, material, equipment, and the like, which you have
received and/or prepared in relation to your job at the Company, up to
termination of your job at the Company; said transfer will be performed in an
orderly and full manner.

 

8. Declaration of Confidentiality

 

You undertake to maintain confidentiality, both during and after your employment
at the Company, as specified in the Pledge to Maintain Confidentiality attached
to this Agreement as Appendix A, which constitutes an integral part thereof.

 

9. Patents, Inventions and Trade Secrets

 

  a. The copyrights on any invention and/or patent and/or trade secret and/or
professional secret and/or innovation whatsoever conceived by you and/or by any
of the Company’s employees subordinate to you during your Period of Employment
at the Company will be the sole property of the Company.

 

The Company will be entitled to protect an aforesaid invention and/or patent
and/or trade secret by duly registering same or by performing any other action,
be it in Israel or anywhere else.

 

It is hereby clarified that you will not be entitled to register the invention
and/or patent and/or trade secret, or take any action related to them, except
actions that are required for registration or exploitation of the aforementioned
by or on behalf of the Company.

 

  b. You undertake to inform the Company, in writing, of any invention and/or
patent and/or trade secret conceived by you and/or by any of the Company’s
employees subordinate to you, once you become aware of same.

 

  c. The aforesaid in this section is supplementary to Appendix A of this
Agreement.

 

On the occasion of signing this personal employment contract, we welcome you to
the Company and wish you the utmost satisfaction from your job.

 



--------------------------------------------------------------------------------

We hope this will mark the beginning of many years of cooperation between us for
your own personal benefit as well as that of the Company.

 

Sincerely yours,

Leah Sadeh

VP Human Resources

DSP Group Ltd.

 

I have read this letter carefully and hereby consent to its contents.

 

I know that the salary conditions I have been offered, and those that will
prevail during my employment, are personal, and that this letter constitutes a
personal, unique employment contract that formalizes my relationship with the
Company; therefore, I hereby confirm my knowledge of the fact that I will not be
subject to the provisions of any other agreements, including
collective-bargaining agreements, between the Company and its employees as long
as this Agreement is valid, and I hereby undertake to maintain the
confidentiality of said conditions.

 

/s/ Inon Beracha

 

6/14/2004

signature

   

[Number]

ID No.

Inon Beracha

 



--------------------------------------------------------------------------------

Appendix A to my Employment Agreement with DPS Group Ltd.

 

Pledge of Confidentiality

 

Whereas    I hereby request to be employed at DPS Group Ltd. (Private Company
No. 511354722) (hereinafter: the “Company); and whereas    the Company has
clarified to me the importance it attaches to the obligations specified in this
document below, including everything related to the maintenance of
confidentiality and non-competition (hereinafter: the “Obligations”); and
whereas    the Company has conditioned my employment at the Company on my pledge
to fulfill them; and whereas    “Company” for the matter of this obligation
includes also the American parent company, DSP Group, Inc. (hereinafter: the
“American Company”), the subsidiaries of Voicecom Ltd. and Voice Pump, Inc. and
the subsidiary of the American Company, RF Integrated Systems, Inc.; and whereas
   I know that the Company took said obligations into account when it determined
my salary and eligibility for employee options (hereinafter; the “Employment
Terms”) and whereas    I have given my full consent to the limitations stemming
from the obligations, after having understood their meaning, examined their
scope and weighed the consideration for them; and whereas    the Employment
Terms agreed to between myself and the Company constitute, from my viewpoint,
proper consideration for the obligations; and whereas    I hereby take the
obligations upon myself; and whereas    I hereby undertake to fulfill the
obligations that I have assumed; and whereas    I know that, on the basis of the
aforementioned, the Company has consented to employ me;

 

therefore, I hereby declare and undertake the following:

 

1. The preamble to this document constitutes an integral part thereof.

 

2. Confidentiality

 

  2.1

I hereby undertake to maintain full and total confidentiality regarding
everything directly or indirectly related to the Company and its business,
including professional and/or commercial information related to the Company
and/or its customers and/or bodies and people with whom the

 



--------------------------------------------------------------------------------

 

Company deals; inclusive of the aforesaid, I hereby undertake, both regarding
Israel and any other place outside of Israel, not to reveal or make available to
others any information whatsoever related to same in any form whatsoever, be it
directly and/or indirectly, except information in the public domain
(hereinafter: the “Confidential Information”), and not to use said Confidential
Information for my own personal needs or for the purpose of deriving any benefit
for myself – or for others, be it during my employment period at the Company or
during any other subsequent period, when the Confidential Information is passed
or revealed to me in consequence of my employment or during my aforesaid
employment, be it by the Company, directly or indirectly, through hearing, sight
or reading, including from third parties with whom the company deals, as well as
when the Confidential Information is the product of an idea or self-development
during my employment period or in consequence of my aforesaid employment, except
for the purpose of carrying out my job during my employment period at the
Company.

 

In this Agreement – the Confidential Information, including technical and
commercial know-how and data (whether written or verbal), drafts, documents
(reports, papers and records, assignation requests), descriptions, plans,
software, hardware, trade secrets, including information related to the
Company’s customers, suppliers and business partners and/or to the Company’s
production or marketing system or which concerns the relations of the Company
and/or its associated companies, control, are controlled, or are potentially or
actually affiliated with any third parties whatsoever, including customers,
suppliers, banking institutions, governmental institutions, and private,
quasi-public or public entities of any type as well as any business, financial,
commercial know-how, financial statements and balances before their publication,
and any internal information whatsoever that can affect the value of the
Company’s shares, formulae, data, plans, patents, inventions, discoveries,
innovations, improvements, research, methods of any kind, progress in
scientific, technical, economic, commercial or other developments, patent
application letters, prototypes, samples, pictures, descriptions, blueprints,
sketches, sun prints, booklets, models and specification documents, lists,
documentation, source and object codes, films, tapes, discs and other storage
means, letters, records, record booklets, reports and flow charts, as well as
information related to the Company’s current business and/or business that the
Company is going to conduct (as it will develop and as is described by the
Company in its development plan booklet and business plans or in any other
informational material on behalf of the Company) sales reports, short- and
long-term policy covering Company-related, products, product features, marketing
methods, customer lists, price lists, discounts, supplier lists,
business/commercial/financial contacts, economic calculations, including
operating and product costs, and every other thing and matter that contains
confidential information or which is liable to serve as a source of confidential
information, including any information of commercial, technical and
non-technical value, written and unwritten, data, set of lists, models,
specification documents, source and destination codes, processes, algorithms,
computer magnetic tape, discs and other

 



--------------------------------------------------------------------------------

storage means that are tantamount to intellectual property or confidential
material of the Company or of any of its predecessors or of its associated
companies, in whole or in part, and particularly including, without limitation,
computer hardware, computer programmer’s plans and applications, price matters
marketing information, as well as inventions that are not limited according to
the definition of an invention as it is stipulated in the applicable Israeli or
US patent laws, and each improvement or adaptation of the said information was
planned, developed or obtained by me or for the Company, directly or indirectly,
provided that it is not information and/or an available product that is in the
public domain or can be purchased freely from an independent third party, and
everything in relation to any matter related to the Company’s business and/or
customers or which stems therefrom or is related in any way whatsoever, provided
that is not in the public domain.

 

  2.2 Without derogating from the generality of the aforesaid in Section 2.1
above, I hereby undertake not to reveal and/or transfer and/or sell – be it for
consideration or not for consideration – and/or to cause the exposure of the
Confidential Information, directly or indirectly, and to take all the measures
to maintain the confidentiality of the information and prevent said information
from reaching any third party whatsoever, person, body or corporation, other
than my superiors at the Company or in accordance with their instructions for
the purpose of fulfilling my duty as an employee of the Company.

 

  2.3 I hereby undertake not to make any use of the information, in whole or in
part, for my own needs or for other needs, directly or indirectly, other than
for the purpose of performing my tasks as an employee of the Company in
accordance with the instructions given by my superiors, and not to make copies
of the information in any manner whatsoever or in any form whatsoever, except in
accordance with instructions given by the Company or by anyone authorized to do
so on its behalf.

 

  2.4 I hereby undertake not to take any materials whatsoever that relate to
information or products, or any equipment from the Company without obtaining the
advance express written consent of: (1) the Company’s president or CEO, or (2) a
person who has been authorized to do so, in writing, by the Company’s president
or CEO.

 

  2.5 I know that my failure to safeguard any confidential information and/or my
performance of an act construed as jeopardizing the security of the Confidential
Information will, for the matter of this document, be tantamount to passing on
the Confidential Information without the Company’s consent, as stated above.

 

  2.6 Without derogating from the statements above and below, I know that I do
not, and will not, have any proprietary rights in the Confidential Information
defined in this document.

 



--------------------------------------------------------------------------------

  2.6.1  I hereby undertake to inform the Company and/or those who come in its
stead and/or its assignees of any inventions revealed to me during my Employment
Period at the Company and/or in consequence of my work at the Company, and are
related to the Company’s business and/or to the information, and I hereby assign
every interest I have, or will have, in said inventions for the benefit of the
Company and/or those who come in its stead and/or its assignees, without
receiving any additional consideration for said assignation, provided that I
will not be required to bear any expenses whatsoever for the aforesaid
assignation.

 

If I create an invention that is registered as a patent either during my
Employment Period at the Company or in consequence of my work at the Company,
the Company will register my name on the patent documents as the inventor,
provided that the Company is convinced beyond all doubt that the invention was
indeed created by me, and that said registration does not constitute an
infringement upon the proprietary and/or other rights of the Company and/or
those who come in its stead and/or its assignees, in said invention and/or
patent specified above.

 

  2.6.2  I hereby undertake that, as long as I am required to do so, including
during the period following termination of my employment for any reason
whatsoever, I will sign every document that the Company deems necessary for the
submission of an application for a patent or copyrights in accordance with the
laws of Israel, the US and/or any foreign country in order to protect the
Company’s interest in the aforesaid invention.

 

  2.6.3  I hereby declare that, apart from the contents of Section 2.6.4 below,
I possess no interest in any patent or patent application whatsoever, and not
even in material subject to the copyrights, patents and patent applications
currently belonging to me.

 

  2.6.4  Existing patents and/or pending patent applications, and/or research
activities at the stage of patent registration submission:

 

1. ________________________________________________________

 

2. ________________________________________________________

 

3. ________________________________________________________

 

4. ________________________________________________________

 



--------------------------------------------------------------------------------

  2.7 I know that disclosure of the information and/or any part thereof to any
third party whatsoever is liable to cause the Company severe damage, and I
hereby undertake that I will not, in any way, perform an action involving a
transfer and/or sale of the information and/or the products developed by the
Company and/or existing products and/or which have been developed either by
myself, in cooperation with others – including customers of the Company – or in
cooperation with any third party whatsoever, to customers of the Company or to
others.

 

  2.8 I declare my understanding that the nature of the Company’s business is
such that, by entering into contractual arrangements with third parties, it
undertakes and/or is likely to undertake confidentiality obligations that also
apply to its employees, and non-fulfillment of the aforesaid obligations will
constitute, among other things, a contract violation between the Company and the
third party. I hereby undertake, therefore, to fulfill all said obligations as
stipulated between the Company and the third party, as stated above.

 

  2.9 I hereby undertake not to directly or indirectly damage the Company’s
reputation of and/or its status among its actual and potential customers.

 

I hereby undertake to safeguard the confidentiality of information related to
all the financial aspects of the Company’s activity, including relations with
banking institutions and the customs and tax authorities, and the Company’s
liabilities and rights vis-à-vis third parties. Furthermore, I will safeguard
the confidentiality of the information that comes into my hands and is related
to entities such as the investment center, the Chief Scientist, the Company’s
accountants and legal advisors, and the like.

 

  2.10 In order to dispel any manner of doubt, it is hereby stressed that my
obligations as stated above will be in effect both during my Employment Period
at the Company and following termination of my employment at the Company for any
reason whatsoever, and will also obligate my legal representatives, without time
limitations.

 

  2.11 I hereby agree that each document I have prepared and/or information I
have obtained for the purpose of performing my job at the Company and/or work
during my Employment Period at the Company is the Company’s property that will
be transferred to the Company immediately following my employment as specified
below. Furthermore, I hereby undertake to return to the Company all information
– be it in written or any other form – that is or will be in my possession at
any time, and I will do so immediately following conclusion of my employment for
any reason whatsoever, or immediately on demand by the Company at any time.

 

3.

I again hereby declare that I know that that the obligations in this document
are especially important to the Company and constituted a precondition to my
employment and were taken into account when the Company determined the
Employment Terms, and that I fully consented to the limitations stemming
therefrom after having understood their meaning, examined their scope, and

 



--------------------------------------------------------------------------------

 

weighed the consideration for them; therefore, I know that any violation of the
obligations I have taken upon myself will grant the Company all the legal rights
and remedies.

 

6/14/2004

     

/s/ Inon Beracha

Date

     

Employee’s Signature

 